TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00107-CV


                                    In the Interest of A. L. C.


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
          NO. 231970-C, HONORABLE GORDON ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION

               Appellant Aaron Fleming filed his notice of appeal on March 3, 2009. On March 23,

2009, this Court received notice from the Bell County District Clerk’s office that Fleming had not

paid or made arrangements to pay for the clerk’s record. On April 13, 2006, the Clerk of this Court

sent notice to Fleming that this appeal may be dismissed for want of prosecution if he did not submit

a status report to this Court by April 23, 2006. The Clerk sent Fleming a second notice on May 11,

2009, informing him that his appeal would be dismissed for want of prosecution if he did not make

arrangements for the payment of the clerk’s record and submit a status report. To date, Fleming has

not responded to this Court’s notices and the clerk’s record has not been filed. Accordingly, we

dismiss the appeal for want of prosecution. Tex. R. App. P. 37.3(b).



                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: July 23, 2009